                 3:18-cv-01887-JMC               Date Filed 02/08/19        Entry Number 56          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina



             Frank Heindel and Phil Leventis
                       Plaintiffs
                           v.                                              Civil Action No.      3:18-01887-JMC

      Marci Andino, Executive Director of the
     South Carolina State Election Commission,
       in her official capacity; Billy Way, Jr.,
     Chair of the South Carolina State Election
     Commission, in his official capacity; Mark
      A. Benson, Marilyn Bowers, and Nicole
        Spain Wright, Members of the South
       Carolina State Election Commission, in
                their official capacity,
                       Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiffs shall take nothing of the Defendants and the Plaintiffs’ complaint is dismissed without prejudice
pursuant to Rule 12(b)(1) of the FRCP.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
defendants’ motion to dismiss.


Date: February 8, 2019                                                    CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
